*110ON MOTION
PER CURIAM.

ORDER

The United States moves to transfer this appeal to the United States Court of Appeals for the Third Circuit. Joseph P. Schiaffino opposes. Schiaffino also moves for leave to proceed in forma pauperis.
Schiaffino filed a challenge to a federal tax lien in Pennsylvania state court. The case was removed to the United States District Court for the Eastern District of Pennsylvania and the district court dismissed his case for lack of jurisdiction. Schiaffino now seeks review by this court.
Pursuant to 28 U.S.C. § 1295(a)(2), this court lacks jurisdiction over Schiaffino’s appeal. This court’s jurisdiction over appeals of district court decisions is limited primarily to cases involving patents and certain suits against the United States not exceeding $10,000. Schiaffino should have filed his appeal in the United States Court of Appeals for the Third Circuit.
Accordingly,
IT IS ORDERED THAT:
The motion to transfer is granted. This case and the motion for leave to proceed in forma pauperis are transferred to the United States Court of Appeals for the Third Circuit.